NUMBER 13-18-00115-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


CHRISTIAN A. BERNAL,                                                         Appellant,

                                           v.

THE STATE OF TEXAS,                                                           Appellee.


                    On appeal from the 36th District Court
                       of San Patricio County, Texas.



                         MEMORANDUM OPINION
           Before Justices Rodriguez, Contreras, and Hinojosa
               Memorandum Opinion by Justice Contreras

      Appellant, Christian A. Bernal, attempts to appeal his conviction for capital murder.

The trial court has certified that this “is a plea-bargain case, and the defendant has NO

right of appeal.” See TEX. R. APP. P. 25.2(a)(2).
       On February 28, 2018, this Court notified appellant’s counsel of the trial court’s

certification and ordered counsel to: (1) review the record; (2) determine whether

appellant has a right to appeal; and (3) forward to this Court, by letter, counsel’s findings

as to whether appellant has a right to appeal, or, alternatively, advise this Court as to the

existence of any amended certification.

       On March 13, 2018, counsel filed a letter brief with this Court. Counsel’s response

does not establish that the certification currently on file with this Court is incorrect or that

appellant otherwise has a right to appeal.

       The Texas Rules of Appellate Procedure provide that an appeal must be dismissed

if the trial court’s certification does not show that the defendant has the right of appeal.

TEX. R. APP. P. 25.2(d); see TEX. R. APP. P. 37.1, 44.3, 44.4. Accordingly, this appeal is

DISMISSED.

                                                                  DORI CONTRERAS
                                                                  JUSTICE

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
22nd day of March, 2018.




                                               2